Name: COMMISSION REGULATION (EC) No 1659/96 of 19 August 1996 correcting Regulations (EC) No 843/96 and EC No 855/96 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  cooperation policy
 Date Published: nan

 20 . 8 . 96 EN Official Journal of the European Communities No L 210/ 17 COMMISSION REGULATION (EC) No 1659/96 of 19 August 1996 correcting Regulations (EC) No 843/96 and EC No 855/96 establishing the standard import values for determining the entry price of certain fruit and vegetables for a product for a given origin , the average of standard import values in force for that product are to apply; whereas, as a result, that average should be recalculated if one of the component standard import values is corrected; Whereas application of the corrected standard import value must be requested by the party concerned so that he is not placed at a disadvantage, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Commission Regulations (EC) No 843/96 (*) and EC No 855/96 (^ establish a standard import value for determining the entry price of tomatoes originating in certain third countries; Whereas an error has been discovered in the Annex to those Regulations; whereas the Regulations in question should therefore be corrected; Whereas Article 4 (3) of Regulation (EC) No 3223/94 provides that, where no standard import value is in force HAS ADOPTED THIS REGULATION: Article 1 The standard import values applicable to tomatoes origi ­ nating in certain third countries listed in the Annexes to Regulations (EC) No 843/96 and (EC) No 855/96 are hereby replaced by the standard import values listed in the table in the Annex. Article 2 This Regulation shall enter into force on 20 August 1996 . At the request of the party concerned, Article 1 shall apply from 8 to 10 May 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 August 1996. For the Commission Erkki LIIKANEN Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66 . I1) OJ No L 307, 20 . 12 . 1995, p. 21 . 3) OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p . 1 . (Ã  OJ No L 114, 8 . 5 . 1996, p . 20 . 6 OJ No L 115, 9 . 5 . 1996, p . 34 . No L 210/18 EN Official Journal of the European Communities 20 . 8 . 96 ANNEX (ECU/100 kg) Regulation CN code Country code (') Standard importvalue (EC) No 843/96 0702 00 25 204 104,0 999 75,9 (EC) No 855/96 0702 00 25 204 104,0 999 81,0 (') Country nomenclature laid down in Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). The code '999' represents 'other origins'.